NUMBER 13-22-00510-CV

                             COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG


    IN RE COUNTY OF HIDALGO, HIDALGO COUNTY ELECTIONS
      DEPARTMENT, HILDA A. SALINAS, INTERIM ELECTIONS
   ADMINISTRATOR AND EVERARDO VILLARREAL, IN BOTH HIS
  OFFICIAL CAPACITY AS HIDALGO COUNTY PRECINCT 3 COUNTY
           COMMISSIONER AND INDIVIDUAL CAPACITY


                       On Petition for Writ of Mandamus.


                                        ORDER

 Before Chief Justice Contreras and Justices Benavides and Tijerina
                         Order Per Curiam

       On October 21, 2022, relators County of Hidalgo, Hidalgo County Elections

Department, Hilda A. Salinas as the Interim Elections Administrator, and Everardo

Villarreal, in his official capacity as Hidalgo County Precinct 3 Commissioner and in his

individual capacity, filed a petition for writ of mandamus. Relators assert through multiple
issues that the trial court abused its discretion by issuing a temporary restraining order in

favor of the real parties in interest, City of Peñitas and Ramiro Loya, in his official capacity

as Mayor of the City of Peñitas and in his individual capacity. The temporary restraining

order at issue orders relators to “immediately cease and desist from proceeding with the

early voting elections starting on October 24, 2022, and the November 8, 2022 general

election” without opening the Peñitas Public Library as a polling location. Relators have

also filed a motion for emergency stay through which they request that we stay the

temporary restraining order at issue in this original proceeding.

       This Court requests the real parties in interest to file a response to the petition for

writ of mandamus on or before 5:00 p.m. on Monday, October 24, 2022. See TEX. R. APP.

P. 52.2, 52.4, 52.8. We further request the real parties to address the motion for

emergency stay in their response to the petition for writ of mandamus. Pending our receipt

and review of the real parties’ response, we grant the relators’ motion for emergency stay

and we order the temporary restraining order to be stayed. See id. R. 52.10(b) (“Unless

vacated or modified, an order granting temporary relief is effective until the case is finally

decided.”).



                                                                  PER CURIAM

Delivered and filed on the
23rd day of October, 2022.




                                               2